DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 4/22/2021 has been entered. Claims 1-3, 6-7, 9-16, 22, and 24-25 remain pending in the application. Claim 25 has been withdrawn from further consideration as detailed in the Non-final Office action mailed 5/14/2018.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 12/22/2020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (U.S. patent no 3834380) further in view of Hasbrouck (U.S. patent no 3059645).
In regard to claim 1, 
	Boyd discloses an ophthalmic infusion support (see figure 9 and 10: wherein the entire device shown including the tubing 33 is construed as an ophthalmic infusion support; Examiner notes the infusion support in figure 9 and 10 is an ophthalmic infusion support since it is capable of use with the eye due to its properties), comprising: 
a base unit (figure 9, item 31: wherein the base unit is construed as tape 31 not including the adhesive backing layer or throw away strips on the bottom of 31; column 3, line 45-50: wherein the tape is adhesively backed by an adhesive layer and as shown in figure 9 has throw away strips on the bottom of the adhesive) having a bottom surface (see figure 9 below: wherein the bottom surface is construed as the bottom of tape 31 and the right edge surface of layer 31; Examiner notes the right edge surface is on the bottom relative to the left edge surface depending on the devices orientation) and a top surface (see figure 9 below: wherein the top surface is construed as the top of tape 31 and the left edge surface; Examiner notes the left edge surface is on the top relative to the right edge surface depending on the devices orientation); 
[AltContent: textbox (Bottom surface)][AltContent: textbox (Throw away strips)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Left edge surface)][AltContent: textbox (Top surface)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Right edge surface)][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    225
    423
    media_image1.png
    Greyscale


a fixation device (adhesive on the back of the tape layer 31 and the throw-away strips with pull tabs as shown in figure 9; Examiner notes although the adhesive and throw-away strips with pull tabs are not labeled in figure 9, they are labeled in figure 1) coupled to the bottom surface of the base unit (see figure 9 above; column 1, line 44-49) to attach to a patient (column 1, line 31-38: the holder is adhesively attached to the body of the patient; see also figure 10); 
a loop of infusion tube (figure 10, item 33) having a section of a continuous tube diameter (see figure 10, item 33 which shows the tubing having a continuous tube diameter); and 

[AltContent: textbox (Lower height relative to ridge edge surface of the bottom surface)][AltContent: textbox (Top surface)][AltContent: textbox (Higher height relative to ridge edge surface of the bottom surface)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotated figure 9 depicting different orientation of device )][AltContent: textbox (Bottom surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    432
    267
    media_image2.png
    Greyscale

two infusion tube holding devices (figure 9 and 10, item 29 and 30; see figure 10: wherein holding device 29 and 30 hold infusion tube 33) coupled to the top surface of the base unit (column 3, line 45-48), with one infusion tube holding device (figure 9, item 30) positioned at a different height above the bottom surface of the base unit than the other infusion tube holding device (see figure 9 above wherein holding device 30 is positioned at a higher height relative to the right edge surface of the bottom surface of the base unit than holding device 29; Examiner notes height is relative to a reference point and device orientation, and it is Examiner’s position that holding device 30 is positioned at a higher height relative to the right edge surface of the bottom surface than holding device 29), wherein the two infusion tube holding devices hold the loop of infusion tube (see figure 10; column 1, line 57-64: wherein infusion tubing extending from the hub of such an injection cannula may be held by one of the clamping tubes and the return loop of the infusion tubing may be held by the other clamping tube), wherein the two infusion tube holding devices both are configured to apply a clamping force to different 
Boyd fails to disclose wherein the two infusion tube holding devices hold the loop of infusion tube with a long axis of the loop projecting upward at an angle from the patient, and with a supply end and an outlet end projecting downward.
Hasbrouck teaches an infusion support (see item 4), wherein the two infusion tube holding devices (figure 4 and 5, item 16: wherein ribs 14 form two longitudinal recesses 16 which are construed as infusion tube holding devices) have an inclined recess (see figure 5, item 16) and wherein the two infusion tube holding devices hold the loop of infusion tube (see figure 1, item 18: wherein supply tube 18 is looped) with a long axis of the loop projecting upward at an angle from the patient (column 2, line 21-26; see figure 5 and 1), and with a supply end (tube end furthest from needle) and an outlet (tube end closest to needle) end projecting downward (column 2, line 21-26; see figure 5 and 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the recess of the clamping tubes 29 and 30 of Boyd to include an angled recess therefore the two infusion tube holding devices hold the loop of infusion tube with a long axis of the loop projecting upward at an angle from the patient, and with a supply end and an outlet end projecting downward, as taught by Hasbrouck, for the purpose of enabling the proper angle of insertion relative to the surface of skin (column 2, line 48-50 of Hasbrouck). 
In regard to claim 2,
Boyd in view of Hasbrouck teaches the ophthalmic infusion support of claim 1. Boyd as modified by Hasbrouck teaches wherein the fixation device includes adhesive (column 3, line 45-50 of Boyd: wherein the tape 31 has adhesive on the back).
In regard to claim 3,

In regard to claim 7,
Boyd in view of Hasbrouck teaches the ophthalmic infusion support of claim 1. Boyd as modified by Hasbrouck teaches wherein the infusion tube holding devices include an angled top surface (see figure 5 of Hasbrouck below) projecting away from the patient (see figure 5 of Hasbrouck; as explained above incorporating the teachings of Hasbrouck into Boyd would result in each recess of the clamping tubes 29 and 30 of Boyd being angled away from the patient therefore resulting in an angled top surface projecting away from the patient).
[AltContent: textbox (Angled top surface)][AltContent: arrow]
    PNG
    media_image3.png
    169
    356
    media_image3.png
    Greyscale

In regard to claim 9,
Boyd in view of Hasbrouck teaches the ophthalmic infusion support of claim 1. Boyd as modified by Hasbrouck teaches wherein the infusion tube holding devices include at least one infusion tube holding device integrally formed with the base unit (see figure 9, item 29 and 30 of Boyd: wherein the pair of infusion tube holding devices are integrally formed with the base unit since the infusion tube holding devices are fixed to the base unit which forms an integral structure; column 2, line 41-50 of Boyd: wherein the clamping tube is molded integrally with the tape).

Boyd in view of Hasbrouck teaches the ophthalmic infusion support of claim 1. Boyd as modified by Hasbrouck teaches wherein the infusion tube holding devices are formed from a resilient material (column 3, line 54-column 4, line 4 of Boyd).
In regard to claim 11,
Boyd discloses an ophthalmic infusion support (see figure 9 and 10: wherein the entire device shown including the tubing 33 is construed as an ophthalmic infusion support; Examiner notes the infusion support in figure 9 and 10 is an ophthalmic infusion support since it is capable of use with the eye due to its properties), comprising: 
a base unit (figure 9, item 31: wherein the base unit is construed as tape 31 not including the adhesive backing layer or throw away strips on the bottom of 31; column 3, line 45-50: wherein the tape is adhesively backed by an adhesive layer and as shown in figure 9 has throw away strips on the bottom of the adhesive) having a bottom surface (see figure 9 below: wherein the bottom surface is construed as the bottom of tape 31 and the right edge surface of layer 31; Examiner notes the right edge surface is on the bottom relative to the left edge surface depending on the devices orientation) and a top surface (see figure 9 below: wherein the top surface is construed as the top of tape 31 and the left edge surface; Examiner notes the left edge surface is on the top relative to the right edge surface depending on the devices orientation);

[AltContent: textbox (Throw away strips)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Left edge surface)][AltContent: textbox (Top surface)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Right edge surface)][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    225
    423
    media_image1.png
    Greyscale

[AltContent: textbox (Bottom surface)]

a fixation device (adhesive on the back of the tape layer 31 and the throw-away strips with pull tabs as shown in figure 9; Examiner notes although the adhesive and throw-away strips with pull tabs are not labeled in figure 9, they are labeled in figure 1) coupled to the bottom surface of the base unit (see figure 9 above; column 1, line 44-49) to attach to a patient (column 1, line 31-38: the holder is adhesively attached to the body of the patient; see also figure 10); and 
[AltContent: textbox (Lower height relative to ridge edge surface of the bottom surface)][AltContent: textbox (Top surface)][AltContent: textbox (Higher height relative to ridge edge surface of the bottom surface)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotated figure 9 depicting different orientation of device )][AltContent: textbox (Bottom surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    432
    267
    media_image2.png
    Greyscale

a pair of infusion tube holding devices (figure 9 and 10, item 29 and 30; see figure 10: wherein holding device 29 and 30 hold infusion tube 33) coupled to the top surface of the base unit (column 3, line 45-48), with one infusion tube holding device (figure 9, item 30) positioned at a different height above the bottom surface of the base unit than the other infusion tube holding device (see figure 9 above wherein holding device 30 is positioned at a higher height relative to the right edge surface of the bottom surface of the base unit than holding device 29; Examiner notes height is relative to a reference point and device orientation, and it is Examiner’s position that holding device 30 is positioned at a higher height relative to the right edge surface of the bottom surface than holding device 29), wherein the pair of infusion tube holding devices are configured to hold separate portions of an infusion tube (figure 10, item 33) along two portions of infusion tube having a continuous tube diameter in a loop (see figure 10, item 33 which shows the tubing having a continuous tube diameter; column 1, line 57-64: wherein infusion tubing extending from the hub of such an injection cannula may be held by one of the 
[AltContent: textbox (Longitudinal axis of first portion)]
[AltContent: textbox (Longitudinal axis of second portion)][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    211
    399
    media_image4.png
    Greyscale

Boyd fails to disclose wherein the pair of infusion tube holding devices are configured to hold separate portions of an infusion tube with a long axis of the loop that projects upward at an angle from the patient.
Hasbrouck teaches an infusion support (see item 4), a pair of infusion tube holding device (figure 4 and 5, item 16: wherein ribs 14 form two longitudinal recesses 16 which are construed as infusion tube holding devices) each having an inclined recess (see figure 5, item 16), wherein the pair of infusion tube holding devices are configured to hold separate portions of an infusion tube (see figure 1, item 18) along two portions of infusion tube (see figure 1: wherein the tube 18 is held along two portions) having a continuous tube diameter in a loop (see figure 1, item 18: wherein supply tube 18 has a continuous tube diameter and is looped) with longitudinal axes of the separate portions spaced apart from one another (see figure 1, item 18 below: wherein supply tube 18 is looped and the longitudinal axes of the separate portions are spaced apart from one another) with a long axis of the loop that projects upward at an angle from the patient (column 2, line 21-26; see figure 5 and 1).
[AltContent: textbox (Longitudinal axis of first portion)][AltContent: connector][AltContent: textbox (Longitudinal axis of second portion)][AltContent: connector]
    PNG
    media_image5.png
    276
    330
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyd to modify the recess of the clamping tubes 29 and 30 of Boyd to include an angled recess therefore the pair of infusion tube holding devices are configured to hold separate portions of an infusion tube with a long axis of the loop that projects upward at an angle from the patient, as taught by Hasbrouck, for the purpose of enabling the proper angle of insertion relative to the surface of skin (column 2, line 48-50). 
In regard to claim 12,
Boyd in view of Hasbrouck teaches the ophthalmic infusion support of claim 11. Boyd as modified by Hasbrouck teaches wherein the fixation device includes adhesive (column 3, line 45-50 of Boyd: wherein the tape 31 has adhesive on the back).
In regard to claim 13,
Boyd in view of Hasbrouck teaches the ophthalmic infusion support of claim 12. Boyd as modified by Hasbrouck teaches wherein the fixation device includes a peel off backing (see figure 9 of Boyd: wherein a peel off backing is shown; Examiner notes although the pull tabs of the throw away strips are not labeled in figure 9 of Boyd they are labeled in figure 1 of Boyd; see figure 1, item 13, 14, 13a and 14a of Boyd) covering the adhesive (column 2, line 44-49 of Boyd).

Boyd in view of Hasbrouck teaches the ophthalmic infusion support of claim 11. Boyd as modified by Hasbrouck teaches wherein the pair of infusion tube holding devices include resilient clips (see figure 9, item 29 and 30 of Boyd; column 4, line 54-column 4, line 4 of Boyd).
In regard to claim 15,
Boyd in view of Hasbrouck teaches the ophthalmic infusion support of claim 11. Boyd as modified by Hasbrouck teaches wherein the pair of infusion tube holding devices are integrally formed with the base unit (see figure 9, item 29 and 30 of Boyd: wherein the pair of infusion tube holding devices are integrally formed with the base unit since the infusion tube holding devices are fixed to the base unit which forms an integral structure; column 2, line 41-50 of Boyd: wherein the clamping tube is molded integrally with the tape).
In regard to claim 16,
Boyd in view of Hasbrouck teaches the ophthalmic infusion support of claim 13. Boyd as modified by Hasbrouck teaches wherein the pair of infusion tube holding devices are integrally formed with the base unit (see figure 9, item 29 and 30 of Boyd: wherein the pair of infusion tube holding devices are integrally formed with the base unit since the infusion tube holding devices are fixed to the base unit which forms an integral structure; column 2, line 41-50 of Boyd: wherein the clamping tube is molded integrally with the tape).
In regard to claim 22,
Boyd discloses an ophthalmic infusion support (see figure 9 and 10: wherein the entire device shown including the tubing 33 is construed as an ophthalmic infusion support; Examiner notes the infusion support in figure 9 and 10 is an ophthalmic infusion support since it is capable of use with the eye due to its properties), comprising: 

a fixation device (adhesive on the back of the tape layer 31 and the throw-away strips with pull tabs as shown in figure 9; Examiner notes although the adhesive and throw-away strips with pull tabs are not labeled in figure 9, they are labeled in figure 1) coupled to a bottom surface of the base unit (see figure 9 below: wherein the bottom surface is construed as the bottom of tape 31 and the right edge surface of layer 31; Examiner notes the right edge surface is on the bottom relative to the left edge surface depending on the devices orientation; column 1, line 44-49) to attach to a patient (column 1, line 31-38: the holder is adhesively attached to the body of the patient; see also figure 10);

[AltContent: textbox (Throw away strips)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Left edge surface)][AltContent: textbox (Top surface)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Right edge surface)][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    225
    423
    media_image1.png
    Greyscale

[AltContent: textbox (Bottom surface)]

a loop of infusion tube (figure 10, item 33) having a section of a continuous tube diameter (see figure 10, item 33: wherein shows the tubing having a continuous tube diameter); and 
[AltContent: textbox (Lower height relative to ridge edge surface of the bottom surface)][AltContent: textbox (Top surface)][AltContent: textbox (Higher height relative to ridge edge surface of the bottom surface)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotated figure 9 depicting different orientation of device )][AltContent: textbox (Bottom surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    432
    267
    media_image2.png
    Greyscale


two infusion tube holding devices (figure 9 and 10, item 29 and 30) coupled to the base unit (column 3, line 45-48), with one infusion tube holding device (figure 9, item 30) positioned at a different height above the bottom surface of the base unit than the other infusion tube holding device (see figure 9 above wherein holding device 30 is positioned at a higher height relative to the right edge surface of the bottom surface of the base unit than holding device 29; Examiner notes height is relative to a reference point and device orientation, and it is Examiner’s position that holding device 30 is positioned at a higher height relative to the right edge surface of the bottom surface than holding device 29), wherein the two infusion tube holding devices hold the loop of infusion tube (see figure 10; column 1, line 57-64: wherein infusion tubing extending from the hub of such an injection cannula may be held by one of the clamping tubes and the return loop of the infusion tubing may be held by the other clamping tube), wherein the two infusion tube holding devices both are configured to apply a clamping force to 
Boyd fails to disclose two infusion tube holding devices coupled to the base unit at an angle, and wherein the two infusion tube holding devices hold the loop of infusion tube with a long axis of the loop projecting upward at an angle from the patient, and with a supply end and an outlet end projecting downward.
Hasbrouck teaches an infusion support (see item 4), two infusion tube holding devices (figure 4 and 5, item 16: wherein ribs 14 form two longitudinal recesses 16 which are construed as infusion tube holding devices) coupled to the base unit (figure 4, item 11) at an angle (see figure 4 and 5: wherein the infusion holding device are angled relative to the base unit), wherein the two infusion tube holding devices each have an inclined recess (see figure 5, item 16), wherein the two infusion tube holding devices hold the loop of infusion tube (see figure 1, item 18: wherein supply tube 18 is looped) with a long axis of the loop projecting upward at an angle from the patient (column 2, line 21-26; see figure 5 and 1), and with a supply end (tube end furthest from needle) and an outlet end (tube end closest to needle) projecting downward (column 2, line 21-26; see figure 5 and 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the recess of the clamping tubes 29 and 30 of Boyd to include an angled recess therefore the two infusion tube holding devices coupled to the base unit at an angle, and wherein the two infusion tube holding devices hold the loop of infusion tube with a long axis of the loop projecting upward at an angle from the patient, and with a supply end and an outlet end projecting downward, as taught by Hasbrouck, for the purpose of enabling the proper angle of insertion relative to the surface of skin (column 2, line 48-50 of Hasbrouck). 
In regard to claim 24,
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd (U.S. patent no 3834380) in view of Hasbrouck (U.S. patent no 3059645) further in view of Bracken (U.S. PG publication 20090137962).
In regard to claim 6,
Boyd in view of Hasbrouck teaches the ophthalmic infusion support of claim 1.
Boyd in view of Hasbrouck fails to disclose wherein the bottom surface is curved to match a patient's face contour.
Bracken teaches an infusion support (figure 1, item 1) wherein the bottom surface (figure 3, item 18 and 20) is curved (see figure 3, item 18 and 20; paragraph [0097]) to match a patient's face contour (paragraph [0097]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyd in view of Hasbrouck to include wherein the bottom surface is curved to match a patient's face contour, as taught by Bracken, for the purpose of providing an infusion support that rocks less (paragraph [0097] of Bracken).
Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. Applicant argues on page 6 that “in the suggested imagined orientation of Boyd, the adhesive on the back of tape layer 31 is now on a side surface”. Applicant states they “respectfully traverse the possibility that both surfaces indicated by the arrows are bottom surfaces, even if the figure is rotated”. As indicated in the Non-final office action mailed 12/22/2020 the bottom surface was construed as the bottom of tape 31 and the right edge surface of tape 31. Examiner also indicated that the right edge . 
Applicant argues on page 6 that “the suggested imagined orientation of Boyd appears to show heights from a right edge, not from a bottom surface. Even if an edge is presumed to have some width and depth to define a surface then there is no fixation device coupled to the right edge in Boyd”. As indicated above the “right edge” was construed as part of the bottom surface as it is on the bottom relative to the left edge surface depending on the devices orientation. Additionally as addressed above the fixation device is coupled to the “right edge” of Boyd since it is coupled to a surface of tape 31. The claims do not require that the fixation device is directly coupled or directly makes contact with the bottom layer. 
Applicant argues on page 6-7 that “if the suggested imagined orientation of Boyd is used, then any infusion tube inserted into the newly oriented configuration will also be reoriented. The change in orientation will not “hold the loop of infusion tube with a long axis of the loop projecting upward at an angle from the patient, with a supply end and outlet end projecting downward”. Examiner respectfully disagrees. The claims require that the two infusion holding devices hold the loop of infusion tube with a long axis of the loop projecting upward at an angle from a reference point of the patient, and with a supply end and outlet end projecting downward. Therefore any infusion tube inserted into the newly oriented configuration of Boyd would not be reoriented as argued by Applicant since the reference point of the projection is relative to the patient. See for example the orientation of the device when attached 
Applicant argues on page 7 that any combination of Hasbrouck with a sideways oriented Boyd will also have a different orientation than the orientation claimed. See response to similar arguments above. 
Applicant argues independent claims 11 and 22 recite similar limitations to those of claim 1 argued above. See response to arguments above. 
Applicant states “if the rejection is maintained, the undersigned counsel for Applicant respectfully requests an interview to discuss the proposed interpretation”. Applicant has not had time to review this Office Action, specifically Examiner’s response to arguments yet. As MPEP 713.01 states “the attorney when presenting himself or herself for an interview should be fully prepared to discuss the issues raised in the Office action”, Examiner recommends if Applicant would like to have an interview to do so once Applicant has had time to review this Office Action. 
Applicant argues on page 7 that “reconsideration and withdrawal of the rejection are respectfully requested with respect to the remaining claims that depend therefrom at least as depending on allowable base claims”. This argument is not found to be persuasive as the base claims as detailed above are not allowable at this time. 
Applicant argues with regard to claim 6 on page 7 that “reconsideration and withdrawal of the rejection are respectfully requested with respect to claim 6 as depending from an allowable base claim”. This argument is not found to be persuasive as the base claim from which claim 6 depends as detailed above is not allowable at this time. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783